92 F.3d 1074
Peter J. GRILLI, Special Master,Julio Gonzalez-Roel, et al.;  Ronald Coulter;  AnissaCoulter, Appellants,Sherry Horton, et al., Plaintiffs-Appellees,v.METROPOLITAN LIFE INSURANCE COMPANY, INC., Rick Urso, Defendants,W. R. Cunningham, et al., Claimants.
Nos. 94-3328 and 94-3468 to 94-3470.
United States Court of Appeals,Eleventh Circuit.
July 31, 1996.

Kenneth W. Behrend, Pittsburgh, PA, for Appellants.
Lorna G. Schofield, Patrice S. Andrews, New York City, Ron Parry, Covington, KY, for Appellees in No. 94-3328.
Lorna G. Schofield, Patrice S. Andrews, New York City, for Appellees in Nos. 94-3468, 94-3469 and 94-3470.
Appeals from the United States District Court for the Middle District of Florida (No. 93-1849-Civ-T-23A), Steven D. Merryday, Judge.


1
Before TJOFLAT, Chief Judge, and RONEY and CAMPBELL,* Senior Circuit Judges.


2
Prior report:  78 F.3d 1533.

BY THE COURT:

3
Appellees' motion to clarify opinion is GRANTED.  This court's opinion is hereby clarified by inserting the following sentence between the second and third sentences of the last paragraph of the opinion:  "These attorney's fees and double costs shall be paid by the appellants.  Their liability for such fees and double costs shall be joint and several."   The opinion shall remain otherwise unchanged.



*
 Honorable Levin H. Campbell, Senior U.S. Circuit Judge for the First Circuit, sitting by designation